Case: 18-14191   Date Filed: 08/22/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14191
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:18-cr-00014-RV-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

BENELL ENGLISH,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (August 22, 2019)

Before TJOFLAT, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 18-14191     Date Filed: 08/22/2019   Page: 2 of 4


      Benell English appeals his 18 convictions for aiding or assisting in the

preparation of false tax returns. 26 U.S.C. § 7206(2). English argues that the

evidence was insufficient to support his convictions. We affirm.

      We review de novo the sufficiency of the evidence and view the evidence in

the light most favorable to the government by making reasonable inferences and

credibility choices consistent with the jury’s verdict. United States v. Garcia, 405
F.3d 1260, 1269 (11th Cir. 2005). The evidence does not need to “exclude every

reasonable hypothesis of innocence or be wholly inconsistent with every

conclusion except that of guilt.” United States v. Faust, 456 F.3d 1342, 1345 (11th

Cir. 2006) (quoting United States v. Harris, 20 F.3d 445, 453 (11th Cir. 1994)).

We must affirm “unless, under no reasonable construction of the evidence, could

the jury have found the [defendant] guilty beyond a reasonable doubt.” Garcia,
405 F.3d at 1269.

      Ample evidence supported English’s convictions. The government

submitted testimony and tax returns that proved English willfully and knowingly

aided or assisted in preparing federal income tax returns containing material

statements that he knew were false. See United States v. Kottwitz, 614 F.3d 1241,

1269 (11th Cir.), opinion withdrawn in part on other grounds, 627 F.3d 1383,

1384 (11th Cir. 2010). Eight taxpayers whose tax returns formed the basis for


                                          2
               Case: 18-14191      Date Filed: 08/22/2019     Page: 3 of 4


English’s charges testified that he prepared tax returns for them that reported false

income and expenses from businesses they never said they owned and that

contained false medical and dental expenses and charitable deductions they never

asked him to claim. See United States v. Daniels, 617 F.2d 146, 149 (5th Cir. 1980)

(“consistency of . . . [a] practice . . . [can] establish the essential inference of

willful intent” in tax fraud). Seven of the taxpayers testified that they never

reviewed their completed tax returns and trusted that English had prepared correct

returns, while retiree Regena Brown testified that she noticed false information on

her tax return and that English assured her she would not get in trouble for

requesting a false tax refund. English argues that the taxpayers’ testimonies were

incredible as a matter of law, but their accounts were plausible, coherent, and

consistent. See United States v. Flores, 572 F.3d 1254, 1263 (11th Cir. 2009)

(“Testimony is only ‘incredible’ if it relates to ‘facts that the witness could not

have possibly observed or events that could not have occurred under the laws of

nature.’”). English also prepared a false tax return for an undercover agent of the

Internal Revenue Service who recorded English instructing her to “make up [her]

income,” a practice that an accountant with English’s education, years of

experience, and familiarity with tax laws would never countenance. Although

English explained his actions with respect to each tax return, the jury was entitled


                                             3
              Case: 18-14191     Date Filed: 08/22/2019   Page: 4 of 4


to disbelieve English and treat his testimony as substantive evidence of his guilt.

See United States v. Brown, 53 F.3d 312, 314-15 (11th Cir. 1995).

      We AFFIRM English’s convictions.




                                          4